
	
		I
		112th CONGRESS
		2d Session
		H. R. 4009
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 House Administration and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit Members of Congress, senior congressional
		  staffers, and administration executives from making certain purchases or sales
		  of registered securities, futures, swaps, security futures products,
		  security-based swaps, and options, to prohibit bonus payments to executives at
		  Fannie Mae and Freddie Mac, and for other purposes.
	
	
		1.Limitations on discretion
			 over investments in registered securities
			(a)In
			 generalMembers of Congress,
			 senior congressional staffers, and administration executives are prohibited
			 from the purchase or sale of registered securities, futures, swaps, security
			 futures products, security-based swaps, and options on such securities,
			 futures, and swaps, subject to exceptions for the purchase or sale of—
				(1)exchange traded
			 funds, exchange traded notes, and mutual funds registered with the Securities
			 and Exchange Commission that contain greater than 10 single name
			 securities;
				(2)commodity-based
			 swaps, futures, exchange traded funds and exchange traded notes;
				(3)security-based swaps or security futures
			 products whose value is not primarily dependent on 10 or fewer single name
			 securities;
				(4)Treasury, State,
			 and municipal securities;
				(5)options on any
			 investments described under paragraphs (1) through (4); and
				(6)securities, security-based swaps, and
			 security futures products whose value is primarily dependent on 10 or fewer
			 single name securities, or options on such investments, subject to—
					(A)preapproval by the
			 Securities and Exchange Commission;
					(B)compliance with a written contract relying
			 on any of the affirmative defenses available under section 240.10b5–1(c)(1) of
			 title 17, Code of Federal Regulations, where such written contract is executed
			 and delivered to the Securities and Exchange Commission, or its designated
			 agent, at least 30 days prior to the date of the first scheduled purchase or
			 sale transaction; or
					(C)such purchase or sale being made on behalf
			 of such person by a qualified blind trust (as defined under section 102(f)(3)
			 of the Ethics in Government Act of 1978), where notice of the execution of a
			 blind trust agreement is provided to the Securities and Exchange Commission, or
			 its designated agent, not later than 3 days after executing such
			 agreement.
					(b)PenaltyAny person who violates subsection (a)
			 shall be subject to the provisions of section 240.10b5–1 of title 17, Code of
			 Federal Regulations, relating to material nonpublic information received in the
			 course of employment.
			(c)DefinitionsFor
			 purposes of this section:
				(1)Administration
			 executivesThe term administration executive
			 means—
					(A)the
			 President;
					(B)the Vice
			 President;
					(C)any position in the executive branch the
			 appointment to which is made by the President and requires advice and consent
			 of the Senate; or
					(D)an officer or employee of the executive
			 branch, including all Federal agencies, who, for at least 60 days, occupies a
			 position for which the rate of basic pay is equal to or greater than 120
			 percent of the minimum rate of basic pay payable for GS–15 of the General
			 Schedule.
					(2)Member of
			 CongressThe term
			 Member of Congress means a member of the Senate or House of
			 Representatives, a Delegate to the House of Representatives, or the Resident
			 Commissioner from Puerto Rico.
				(3)Senior
			 congressional stafferThe
			 term senior congressional staffer means an officer or employee
			 of the legislative branch who, for at least 60 days, occupies a position for
			 which the rate of basic pay is equal to or greater than 120 percent of the
			 minimum rate of basic pay payable for GS–15 of the General Schedule.
				(d)Effective
			 dateThis section shall take effect after the end of the 270-day
			 period beginning on the date of the enactment of this Act.
			2.Limitation on
			 bonuses to executives of Fannie Mae and Freddie MacNotwithstanding any other provision in law,
			 senior executives at the Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation are prohibited from receiving bonuses during any
			 period of conservatorship for those entities on or after the date of enactment
			 of this Act.
		
